The importance of the questions involved in this case, and the fact of Chief Justice Brown's radical disagreement with the conclusion at which the majority of the court has arrived may excuse if it does not require a brief statement from me. No question in respect to which the Chief Justice expresses a settled conclusion at variance with the view decided can ever properly be said to be free from doubt, but from a very careful investigation of the matter here involved, in respect to which the difference arises, my best judgment strongly inclines me to the opinion so well expressed by Justice Dibrell. I feel that I can add nothing to what he has so well said and therefore concur in and agree to his opinion.